     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 1 of 29                      FILED
                                                                                   2020 Aug-26 PM 01:53
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                                                                   PFE / WRC: Sept. 2020
                                                                   GJ # 10


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA                        )
                                                )
      v.                                        )
                                                )
PATRICK CHARLES BISHOP                          )

                                  INDICTMENT

The Grand Jury charges:

                                    Introduction

At all times material to this indictment:

                          The FDA and Relevant Statutes

      1.     The United States Food and Drug Administration (FDA) is a federal

agency responsible for protecting the public health by ensuring, among other things,

that food, drugs, and medical devices distributed in the United States are safe.

      2.     Among the laws the FDA enforces is the Federal Food, Drug, and

Cosmetic Act (FDCA), Title 21, United States Code, Section 301 et seq.

      3.     The FDCA prohibits the introduction, or delivery for introduction, into

interstate commerce of any drug that is adulterated or misbranded.

      4.     Drugs are adulterated if they consist in whole or in part of any filthy,

putrid, or decomposed substance; if they have been prepared, packed, or held under

                                            1
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 2 of 29



insanitary conditions whereby they may have been contaminated with filth; or if the

methods used in or the facilities or controls used for their manufacture, processing,

packing, or holding do not conform to current good manufacturing practice.

      5.     Drugs are misbranded unless their labeling bears adequate directions

for use. Adequate directions for use are directions under which a layperson can use

a drug safely and for the purposes for which it is intended. Directions for use may

be inadequate if they omit or incorrectly specify the quantity of dose, the frequency

of administration, the time of administration, the route of administration, or the

preparation for use.

      6.     The FDCA defines a “drug” to include “articles intended for use in the

diagnosis, cure, mitigation, treatment, or prevention of disease in man,” and “articles

(other than food) intended to affect the structure or any function of the body of man.”

      7.     Title 18, United States Code, Section 670, known as the SAFE DOSES

Act, makes it a crime for any person in or using any means or facility of interstate

or foreign commerce to obtain a “pre-retail medical product” by fraud or deception,

or to attempt to do so.

      8.     The SAFE DOSES Act defines “pre-retail medical product” as a

medical product that has not yet been made available for retail purchase by a

consumer. The SAFE DOSES Act defines “medical product” to include a drug, and

defines “drug” to have the same meaning that the term has for purposes of the FDCA.


                                          2
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 3 of 29




                                      PNC-27

      9.     PNC-27 is a peptide purportedly named for a researcher who developed

it. Peptides are chemical compounds consisting of amino acids linked in chains.

      10.    The FDA has not approved PNC-27 for use in the United States as a

drug to treat any disease, including any form of cancer.

                         Relevant Individuals and Entities

      11.    Defendant PATRICK CHARLES BISHOP resides in the Northern

District of Alabama. He has no formal training or advanced education in medicine

or in the treatment of diseases such as cancer.

      12.    Defendant PATRICK CHARLES BISHOP owns Patrick, LLC, an

entity organized in Nevada in 2012. Defendant PATRICK CHARLES BISHOP

is the sole managing member of Patrick, LLC.

      13.    Employee 1 resides in the Northern District of Alabama. He is a son of

defendant PATRICK CHARLES BISHOP and, during at least 2015 and 2016,

worked as an employee of Patrick, LLC. Employee 1 has no formal training or

advanced education in medicine or in the treatment of diseases such as cancer.

      14.    Employee 2 resides in the Northern District of Alabama. He is a

nephew of defendant PATRICK CHARLES BISHOP and, during at least 2015

and 2016, worked as an employee of Patrick, LLC. Employee 2 has no formal




                                          3
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 4 of 29



training or advanced education in medicine or in the treatment of diseases such as

cancer.

      15.   GL Biochem (Shanghai), Ltd. (GL Biochem) is a company based in

China. GL Biochem markets itself as a worldwide producer of research chemicals,

including peptide reagents, custom peptides, and antibodies. Defendant PATRICK

CHARLES BISHOP ordered large quantities of PNC-27 from GL Biochem.

      16.   Defendant PATRICK CHARLES BISHOP used the business name

Best Peptide Supply, LLC, to order PNC-27 from GL Biochem.               Defendant

PATRICK CHARLES BISHOP applied to the Internal Revenue Service for a tax

employer identification number for Best Peptide Supply, LLC. The application

listed the start date of Best Peptide Supply, LLC, as 2007; the responsible party as

defendant PATRICK CHARLES BISHOP; the principal business activity as

wholesale agent; and the principal merchandise as “sales of proteins used by

researchers.”

      17.   Immuno Cellular Restoration Program, Inc. (ICRP) is an entity formed

in Virginia in 2005. Defendant PATRICK CHARLES BISHOP used ICRP as a

business name under which he and others sold and distributed PNC-27 drug products

from Birmingham, Alabama, to customers outside the state of Alabama.

      18.   V.W. is a registered nurse affiliated with an entity called My Wellness

Tutor. V.W. worked with defendant PATRICK CHARLES BISHOP to market,


                                         4
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 5 of 29



sell, and distribute PNC-27 drug products as a treatment for cancer.

      19.    Hope4Cancer advertises on the internet as a holistic cancer treatment

center with clinics in Mexico. Patients from the United States and elsewhere visit

Hope4Cancer clinics in Mexico, some for extended stays during which they receive

various treatments. Defendant PATRICK CHARLES BISHOP marketed, sold,

and distributed PNC-27 drug products to Hope4Cancer and Hope4Cancer patients.

Hope4Cancer provided PNC-27 drug products it received to patients in Mexico and

elsewhere as a treatment for cancer.

      20.    Cancer Strategy, Inc., is an entity organized in Delaware in 2016.

According to its incorporation records, defendant PATRICK CHARLES BISHOP

holds 999 of the 1000 issued shares of the corporation. Employee 1 holds the

remaining share.

                                    Count One
                                    Conspiracy
                     Title 18, United States Code, Section 371

      21.    The factual allegations of paragraphs 1 through 20 of this indictment

are re-alleged as though fully set forth herein.

      22.    Between at least in or about 2014 and continuing to in or about October

2016, the exact dates being unknown, in Jefferson County, within the Northern

District of Alabama, and elsewhere, defendant

                         PATRICK CHARLES BISHOP

                                           5
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 6 of 29



knowingly and willfully conspired with others known and unknown to the grand jury

to commit certain offenses, namely:

            a.    to defraud the United States of and concerning its governmental

            functions and rights, specifically, by impeding, impairing, obstructing,

            and defeating, through dishonest and deceitful means, the lawful

            functions of the FDA in the regulation, review, and approval of drugs

            distributed in the United States, in violation of Title 18, United States

            Code, Section 371;

            b.    with intent to defraud and mislead, to introduce and deliver for

            introduction into interstate commerce drugs that were misbranded

            within the meaning of Title 21, United States Code, Section 352(f)(1),

            in that the drugs’ respective labeling did not bear adequate directions

            for use, in violation of Title 21, United States Code, Sections 331(a)

            and 333(a)(2);

            c.    with intent to defraud and mislead, to introduce and deliver for

            introduction into interstate commerce drugs that were adulterated

            within the meaning of:

                 i.      Title 21, United States Code, Section 351(a)(1), in that the

                         drugs consisted in whole or in part of a filthy, putrid, or

                         decomposed substance, namely bacterial contamination;


                                         6
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 7 of 29



                 ii.     Title 21, United States Code, Section 351(a)(2)(A), in that

                         the drugs had been prepared, packed, and held under

                         insanitary conditions whereby they may have been

                         contaminated with filth; and

                iii.     Title 21, United States Code, Section 351(a)(2)(B), in that

                         the methods used in, and the facilities used for, the drugs’

                         manufacture, processing, packing, and holding did not

                         conform to current good manufacturing practice,

            in violation of Title 21, United States Code, Sections 331(a) and

            333(a)(2).

                               Manner and Means

      23.   It was a part of the conspiracy that defendant PATRICK CHARLES

BISHOP would and did obtain PNC-27 under false pretenses that he intended to use

the product solely for laboratory research purposes.

      24.   It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP and others known and unknown to the grand jury would and

did manufacture, label, market, sell, and distribute PNC-27 drug products as a

treatment for cancer knowing that such introduction of PNC-27 drug products into

interstate commerce was against federal law.




                                         7
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 8 of 29



      25.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP and others known and unknown to the grand jury would and

did manufacture, label, market, sell, and distribute PNC-27 drug products as a

treatment for cancer knowing that PNC-27 was not approved by the FDA for use as

a drug to treat any disease.

      26.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP and others known and unknown to the grand jury would and

did manufacture, label, market, sell, and distribute PNC-27 drug products as a

treatment for cancer knowing that those drug products had been manufactured in an

unclean, non-sterile environment without quality control measures.

      27.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP and others known and unknown to the grand jury would and

did manufacture, label, market, sell, and distribute PNC-27 drug products as a

treatment for cancer knowing that those drug products did not contain adequate

directions for safe use.

      28.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP and others known and unknown to the grand jury would and

did take steps to avoid detection by the FDA or other authorities of their

manufacture, labeling, marketing, selling, and distributing of PNC-27 drug products

as a cancer treatment in interstate commerce.


                                         8
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 9 of 29



      29.   It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP and others known and unknown to the grand jury would and

did take steps to conceal from the FDA, cancer patients, and others that products

they were manufacturing, labeling, marketing, selling, and distributing as PNC-27

were adulterated and misbranded.

                          Purchases from GL Biochem

      30.   It was a part of the conspiracy that defendant PATRICK CHARLES

BISHOP would and did place orders to GL Biochem to produce large quantities of

PNC-27.

      31.   It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP would and did send purchase invoices to GL Biochem under

the business name Best Peptide Supply, LLC.

      32.   It was a further part of the conspiracy that those invoices did not use

the term “PNC-27.”

      33.   It was a further part of the conspiracy that certain of those invoices

contained the statement “FOR RESEARCH ONLY.”

      34.   It was a further part of the conspiracy that, at least until some point in

or about 2016, defendant PATRICK CHARLES BISHOP did not independently

test, or cause to be tested, the product he purchased from GL Biochem to assure that




                                         9
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 10 of 29



it contained PNC-27, or to determine the percentage or purity level of PNC-27 it

contained.

      35.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP directed the product he purchased from GL Biochem to be

shipped to locations in Birmingham, Alabama, including residences of defendant

PATRICK CHARLES BISHOP, all within the Northern District of Alabama.

      36.    It was a further part of the conspiracy that, between 2015 and 2016,

defendant PATRICK CHARLES BISHOP paid GL Biochem more than $600,000

using wire transfers from various bank accounts that he controlled, including a Bank

of America account in the name of Patrick, LLC and a Bank of America account in

the name of Patrick C Bishop.

      37.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP falsely represented to GL Biochem personnel that the product

he was purchasing from GL Biochem would be used only for research purposes.

      38.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP falsely certified to GL Biochem that the product he was

purchasing from GL Biochem was “restricted to laboratory research purposes,

excluding clinical research on [the] human body.”

      39.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP falsely represented to FDA personnel that product shipped


                                        10
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 11 of 29



from GL Biochem to him was to be used for laboratory testing and scientific

research.

                     Manufacture of PNC-27 Drug Products

      40.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP and others known and unknown to the grand jury used the

product they received from GL Biochem to make PNC-27 drug products intended

for human use to treat cancer.

      41.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP arranged to and did send PNC-27 to an individual outside the

state of Alabama to be processed into a water-based PNC-27 drug product and sent

back to defendant PATRICK CHARLES BISHOP.

      42.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP received water-based PNC-27 drug products, which he stored,

labeled, marketed, sold, and distributed to individuals outside the state of Alabama

as a cancer treatment.

      43.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP made and caused others known and unknown to the grand

jury to make suppositories containing PNC-27 intended to treat cancer in the kitchen

of his house and in a warehouse, located in the Birmingham, Alabama, area, within

the Northern District of Alabama. A suppository is a medication in a solid, roughly


                                        11
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 12 of 29



conical or cylindrical shape, designed to be inserted into an orifice of the human

body to dissolve.

      44.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP did not use quality control measures to determine the

composition, strength, and purity level of the drug products he made and caused

others known and unknown to the grand jury to make.

      45.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP used methods, controls, and facilities to make these PNC-27

drug products that did not conform to current good manufacturing practice.

      46.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP knew that these PNC-27 drug products did not conform to

current good manufacturing practice.

      47.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP prepared and stored these PNC-27 drug products in insanitary

conditions in which they could be and were contaminated with bacteria or other filth.

      48.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP made material false statements and omissions to customers,

including cancer patients and their family members, regarding the conditions in

which he and others known and unknown to the grand jury made and stored PNC-

27 drug products.


                                         12
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 13 of 29




            Marketing, Sale, and Distribution of PNC-27 Drug Products

      49.      It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP and others known and unknown to the grand jury marketed

PNC-27 drug products as a treatment for cancer.

      50.      It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP promoted himself as a person knowledgeable about PNC-27’s

effects on cancer cells.

      51.      It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP held himself out as a “research director” and as a member of

a “research team.”

      52.      It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP caused to be maintained a website, www.pnc27.com, that

promoted PNC-27 as a treatment for cancer and provided an avenue for readers to

submit their contact information through the website in order to receive additional

information.

      53.      It was a further part of the conspiracy that defendant PATRICK

CHARLES         BISHOP     caused   inquiries   submitted   through   the   website

www.pnc27.com to be forwarded to email accounts to which he had access.

      54.      It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP caused to be published on the website www.pnc27.com


                                        13
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 14 of 29



various false or unproven assertions about PNC-27, including that “PNC can

effectively treat any kind of cancer”; that “PNC-27 is non-toxic”; and that

“[m]ultiple studies in laboratories and on humans have been successfully

conducted.”

      55.     It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP directed individuals and entities to sign non-disclosure

agreements to prevent disclosure of information regarding PNC-27.

      56.     It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP and others known and unknown to the grand jury sold PNC-

27 drug products to individuals within and outside the United States.

      57.     It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP received millions of dollars in payments for PNC-27 drug

products, which he used to acquire houses, luxury vehicles, and other items.

      58.     It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP and others known and unknown to the grand jury sold PNC-

27 drug products to Hope4Cancer for use in treating patients with cancer at Hope4

Cancer clinics in Mexico and elsewhere.

      59.     It was a further part of the conspiracy that, between 2015 and 2016,

defendant PATRICK CHARLES BISHOP received more than $3,500,000 in

payments from Hope4Cancer.


                                        14
       Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 15 of 29



        60.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP and others known and unknown to the grand jury caused

PNC-27 drug products to be sent from the Birmingham, Alabama, area to individuals

in other states and countries.

        61.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP and others known and unknown to the grand jury would and

did    use    various   terms,   including    “research,”   “sample,”   “ICRP,”   and

“ICRPstudy.com,” on product labels and shipping documentation to conceal that

they were selling and distributing PNC-27 in interstate commerce for the treatment

of cancer.

        62.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP and others known and unknown to the grand jury would and

did ship PNC-27 drug products in interstate commerce that did not contain any

directions for safe use.

        63.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP and others known and unknown to the grand jury made

material false statements and omissions regarding PNC-27 drug products, including

conditions of manufacture, potential side effects, and adverse events associated with

use.




                                             15
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 16 of 29



      64.    It was a further part of the conspiracy that defendant PATRICK

CHARLES BISHOP would and did instruct customers regarding how to conceal

the intended use of PNC-27 drug products they received from defendant PATRICK

CHARLES BISHOP.

                                      Overt Acts

      In furtherance of the conspiracy and to accomplish the objects of the

conspiracy, defendant PATRICK CHARLES BISHOP and others known and

unknown to the grand jury committed, and caused to be committed, the following

overt acts, among others, within the Northern District of Alabama and elsewhere:

      65.    On or about September 7, 2015, after GL Biochem personnel stated that

GL Biochem did not have a certificate of good manufacturing practice (“GMP

certificate”) for the peptide it was producing for defendant PATRICK CHARLES

BISHOP, defendant PATRICK CHARLES BISHOP responded, “Understood no

problem.”

      66.    On or about September 14, 2015, defendant PATRICK CHARLES

BISHOP sent an email to Hope4Cancer personnel stating, “As we discussed there

is a necessity for me to take a less visible role in marketing of PNC. . . . [W]e get

leads each day from the websites that come in both from physicians and from clients.

I would like to ship the client leads to your office for first processing.”




                                           16
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 17 of 29



      67.    On or about October 2, 2015, defendant PATRICK CHARLES

BISHOP sent an email to Hope4Cancer personnel regarding a shipment of PNC-27

suppositories, and stating that “[w]e expect to have the lab check it today and we

expect them to begin production of product today.”

      68.    On or about October 9, 2015, defendant PATRICK CHARLES

BISHOP sent an email to GL Biochem personnel stating, “My need is about to

significantly grow as well. I think we will be asking for 500 grams per month within

three months based on indications I have been working on. The veterinary market

for our peptide is greatly expanding due to a recent study.”

      69.    On or about November 13, 2015, defendant PATRICK CHARLES

BISHOP stated to K.C. in an email, “I need to stay under the radar—that

requirement precedes any decision going forward.”

      70.    On or about December 10, 2015, defendant PATRICK CHARLES

BISHOP sent an email to Employee 1 instructing Employee 1 to ship PNC-27

suppositories to an individual in Colorado.

      71.    On or about January 7, 2016, Employee 2 sent an email to V.W.,

copying defendant PATRICK CHARLES BISHOP, that stated, “Please take the

advertisement of PNC-27 down from your website.”

      72.    On or about January 7, 2016, in a reply email, defendant PATRICK

CHARLES BISHOP wrote, “just a quick note to let you know the why—the issue


                                         17
    Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 18 of 29



is potential action by authorities we are working to avoid as others we have spoken

with have provided specific examples.”

      73.    On or about February 11, 2016, in response to an email from V.W.

asking whether there would be any “problems shipping to Pakistan or Singapore,”

defendant PATRICK CHARLES BISHOP replied, “We should ship tennis shoes

or a sweater as a gift with some interesting packaging so usually we don’t have any

problems.”

      74.    On or about April 1, 2016, defendant PATRICK CHARLES BISHOP

sent an email to A.T., a patient with a cancerous tumor on her face and neck, in

which defendant PATRICK CHARLES BISHOP claimed that “the more

aggressive the cancer the better PNC works against it.”

      75.    Later on or about April 1, 2016, defendant PATRICK CHARLES

BISHOP assured A.T. that she could “expect” her tumor “to get larger while it is

under attack” from PNC-27.

      76.    On or about April 19, 2016, defendant PATRICK CHARLES

BISHOP sent an email to GL Biochem personnel attaching a signed certification

that the product he was purchasing from GL Biochem would be “restricted to

laboratory research purposes” and not for “human usage.”

      77.    On or about April 22, 2016, defendant PATRICK CHARLES

BISHOP sent an email to DHL personnel attaching a Toxic Substance Control Act


                                         18
       Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 19 of 29



certification certifying that a shipment from GL Biochem contained “peptide

(acyclic) for lab research only.”

        78.   On or about May 16, 2016, in response to an email from Hope4Cancer

personnel titled “Re: PNC suppository packs,” regarding “several packs (at least 1

per shipment) with hair in them,” defendant PATRICK CHARLES BISHOP

replied, “We will report it to the lab and we will replace the ones that were affected.”

        79.   On or about May 27, 2016, in response to a question from Employee 2

about how to respond to a patient experiencing fatigue, chills, and feverishness after

using PNC-27 suppositories, defendant PATRICK CHARLES BISHOP provided

the following answer for Employee 2 to relay to the patient: “No side effects[.] The

killing of cancer cells causes toxicity and that is manageable and that is probably

what you are dealing with in regard to the fatigue . . . .”

        80.   On or about August 23, 2016, defendant PATRICK CHARLES

BISHOP sent an email to FDA personnel regarding a shipment of PNC-27 from GL

Biochem that had been detained in a facility in Ohio. In the email, defendant

PATRICK CHARLES BISHOP falsely stated that the “package coming from

China contains proteins bound for laboratory testing facilities in New York – the

package is both critical to the scientific work being completed and time sensitive . .

. .”




                                           19
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 20 of 29



      81.    On or about August 30, 2016, defendant PATRICK CHARLES

BISHOP sent an email to GL Biochem personnel asking, “When you receive the

package back is it possible to try to ship 50 grams under a different shippers name?

The FDA has flagged GL biochem and it is on a watch list.”

      82.    On or about August 31, 2016, defendant PATRICK CHARLES

BISHOP sent an email to GL Biochem personnel asking for the product to be

shipped to a university in Hungary and marked “NON COMMERCIAL

RESEARCH SAMPLES.”

      83.    On or about September 12, 2016, defendant PATRICK CHARLES

BISHOP sent an email to GL Biochem personnel stating, “We need it badly and it

will ship from Hungary to us from the University so we know it will get through.”

      84.    On or about September 14, 2016, defendant PATRICK CHARLES

BISHOP caused to be mailed a FedEx package from Hoover, Alabama, to a location

in Atlanta, Georgia. The return address on the package was to “Patrick Bishop,

ICRP,” in Hoover, Alabama. The package contained 64 unlabeled suppositories in

white packaging.

      85.    On or about September 28, 2016, defendant PATRICK CHARLES

BISHOP sent an email to Hope4Cancer personnel stating, “We have the entire

suppository process now operational and the results are really exiting – no more

leaks, perfect seals and very proper looking product. . . . The lab will be producing


                                         20
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 21 of 29



another batch of 60 to 80 suppositories in the next few days.”

      All in violation of Title 18, United States Code, Section 371.

                          Counts Two through Three
        Introduction into Interstate Commerce of an Adulterated Drug
   Title 21, United States Code, Sections 331(a) and 333(a)(2), and Title 18,
                         United States Code, Section 2

      86.    The factual allegations of paragraphs 1 through 85 of this indictment

are re-alleged as though fully set forth herein.

      87.    On or about the date set forth below for the count listed in the table

below, in the Northern District of Alabama, and elsewhere, defendant

                         PATRICK CHARLES BISHOP,

aided and abetted by and aiding and abetting others known and unknown to the grand

jury, with intent to defraud and mislead, introduced and delivered for introduction

into, and caused the introduction and delivery for introduction into, interstate

commerce, drugs, namely, PNC-27, that were adulterated within the meaning of

Title 21, United States Code, Section 351(a):

 COUNT APPROXIMATE     INTRODUCTION INTO INTERSTATE
       DATE OF MAILING COMMERCE
   2   7/21/2016       Via FedEx from Hoover, Alabama to Jamul,
                       California
   3   9/12/2016       Via FedEx from Hoover, Alabama to Ashburn,
                       Virginia

      All in violation of Title 21, United States Code, Sections 331(a) and 333(a)(2)

and Title 18, United States Code, Section 2.

                                          21
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 22 of 29



                                  Count Four
         Introduction into Interstate Commerce of Misbranded Drugs
   Title 21, United States Code, Sections 331(a) and 333(a)(2), and Title 18,
                         United States Code, Section 2

      88.    The factual allegations of paragraphs 1 through 85 of this indictment

are re-alleged as though fully set forth herein.

      89.    On or about the date set forth below for the count listed in the table

below, in the Northern District of Alabama, and elsewhere, defendant

                         PATRICK CHARLES BISHOP,

aided and abetted by and aiding and abetting others known and unknown to the grand

jury, with intent to defraud and mislead, introduced and delivered for introduction

into, and caused the introduction and delivery for introduction into, interstate

commerce, drugs, namely, PNC-27, that were misbranded within the meaning of

Title 21, United States Code, Section 352(f)(1), in that the drugs’ respective labeling

did not bear adequate directions for use:

 COUNT APPROXIMATE     INTRODUCTION INTO INTERSTATE
       DATE OF MAILING COMMERCE
   4   9/14/2016       Via FedEx from Hoover, Alabama to Atlanta,
                       Georgia

All in violation of Title 21, United States Code, Sections 331(a) and 333(a)(2), and

Title 18, United States Code, Section 2.




                                            22
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 23 of 29



                         Counts Five through Thirteen
 Obtaining and Attempting to Obtain Pre-Retail Medical Product by Fraud
Title 18, United States Code, Section 670(a)(1), (a)(6), and (c)(2), and Section 2

      90.    The factual allegations of paragraphs 1 through 85 of this indictment

are re-alleged as though fully set forth herein.

      91.    On or about the date set forth below for each count listed in the table

below, each such date constituting a separate count of this indictment, in the

Northern District of Alabama, and elsewhere, defendant

                         PATRICK CHARLES BISHOP,

in and using a means and facility of interstate and foreign commerce, attempted to

obtain, did obtain, and aided and abetted others in obtaining by fraud and deception

a pre-retail medical product, that is, the drug PNC-27, with a value of greater than

$5,000, in violation of Title 18, United States Code, Section 670(a)(1), (a)(6), and

(c)(2), and Section 2.

Count DHL Shipment           Approximate Shipment            Approximate Receipt
        Number                       Date                           Date
  5    4718729691                 10/26/2015                      11/2/2015
  6    4017453650                 10/26/2015                      11/2/2015
  7    6044451814                  2/2/2016                       2/5/2016
  8    9557821851                 4/20/2016                       4/25/2016
  9    4295092362                  5/5/2016                       5/9/2016
 10    5250859880                  6/1/2016                       6/6/2016
 11    2106924046                 7/15/2016                       7/18/2016
 12    9927684771                 7/29/2016                       8/1/2016
 13    6486269904                 9/14/2016                       9/16/2016

All in violation of Title 18, United States Code, Section 670(a)(1), (a)(6), and (c)(2),

                                          23
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 24 of 29



and Section 2.

                       Counts Fourteen through Fifteen
    Falsely Making, Altering, Forging, or Counterfeiting the Labeling or
                Documentation of Pre-Retail Medical Product
    Title 18, United States Code, Section 670(a)(2) and (c)(2) and Section 2

      92.    The factual allegations of paragraphs 1 through 85 of this indictment

are re-alleged as though fully set forth herein.

      93.    On or about the date set forth below for the count listed in the table

below, in the Northern District of Alabama, and elsewhere, defendant

                         PATRICK CHARLES BISHOP,

in and using a means and facility of interstate and foreign commerce, caused to be

falsely made, altered, forged, or counterfeited, and aided and abetted others in doing

the same, the labeling or documentation of a pre-retail medical product, that is, the

drug PNC-27, with a value of greater than $5,000, in violation of Title 18, United

States Code, Section 670(a)(2) and (c)(2) and Section 2.

   Count           Date                               Act
    14           4/19/2016    Email to GL Biochem attaching signed certification
                                that PNC-27 would be “restricted to laboratory
                                research purposes” and not for “human usage”
     15          4/22/2016      Email to DHL personnel attaching “form from
                                 Manufacturer” certifying that the “product’s
                              complete, exact, intended use” is “Peptide (acyclic)
                                          for lab research use only”




                                          24
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 25 of 29




All in violation of Title 18, United States Code, Section 670(a)(2) and (c)(2) and

Section 2.

                    Counts Sixteen through Twenty-Eight
  Knowingly Possessing, Transporting, or Trafficking in Pre-Retail Medical
           Product Involved in Violation of Section 670(a)(1) or (2)
   Title 18, United States Code, Section 670(a)(3) and (c)(2) and Section 2

      94.    The factual allegations of paragraphs 1 through 93 of this indictment

are re-alleged as though fully set forth herein.

      95.    On or about the date set forth below for each count listed in the table

below, each such date constituting a separate count of this indictment, in the

Northern District of Alabama, and elsewhere, defendant

                         PATRICK CHARLES BISHOP,

in and using a means and facility of interstate and foreign commerce, knowingly

possessed, transported, and trafficked in, and aided and abetted others in doing the

same, a pre-retail medical product involved in a violation of Section 670(a)(1) or

(2), that is, the drug PNC-27, with a value of greater than $5,000, in violation of

Title 18, United States Code, Section 670(a)(2) and (c)(2).

  Count        Date                                Act
   16        11/2/2015         Receipt of DHL shipment number 4718729691
   17        11/2/2015         Receipt of DHL shipment number 4017453650
   18        2/5/2016          Receipt of DHL shipment number 6044451814
   19        4/7/2016      Preparation of PNC-27 suppositories for customer W.N.
   20        4/25/2016         Receipt of DHL shipment number 9557821851
   21        5/9/2016          Receipt of DHL shipment number 4295092362

                                          25
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 26 of 29




    22        6/1/2016        Shipment of PNC-27 drug products via FedEx from
                              Patrick Bishop, ICRP, Hoover, Alabama, to J.K. in
                                               Roswell, Georgia
    23        6/6/2016          Receipt of DHL shipment number 5250859880
    24        6/8/2016       Shipment of PNC-27 via FedEx from Patrick Bishop,
                           ICRP, Hoover, Alabama, to Dose of Nature, Provo, Utah
    25        7/18/2016         Receipt of DHL shipment number 2106924046
    26        8/1/2016          Receipt of DHL shipment number 9927684771
    27        9/14/2016    Shipment via FedEx from Patrick Bishop, ICRP, Hoover,
                                     Alabama, to R.K. in Atlanta, Georgia
    28        9/16/2016         Receipt of DHL shipment number 6486269904

All in violation of Title 18, United States Code, Section 670(a)(3) and (c)(2) and

Section 2.

                       FIRST NOTICE OF FORFEITURE
                  Title 18, United States Code, Section 982(a)(7)

      1.      The allegations contained in counts one through four are hereby re-

alleged and incorporated by reference for the purpose of alleging forfeitures pursuant

to Title 18, United States Code, Section 982(a)(7).

      2.      Upon conviction of the offenses set forth in counts one through four of

this indictment, defendant

                          PATRICK CHARLES BISHOP

shall forfeit to the United States of America, pursuant to Title 18, United States

Code, Section 982(a)(7), any property, real or personal, that constitutes or is derived

from gross proceeds traceable to the commission of the offenses. The property to

be forfeited includes but is not limited to a money judgment in the amount of

$3,512,637.
                                          26
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 27 of 29



      3.     If any of the property described above, as a result of any act or omission

of the defendant:

             a.     cannot be located upon the exercise of due diligence;

             b.     has been transferred or sold to, or deposited with, a third party;

             c.     has been placed beyond the jurisdiction of the court;

             d.     has been substantially diminished in value; or

             e.     has been commingled with other property which cannot be

                    divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853.

                    SECOND NOTICE OF FORFEITURE
 Title 18, United States Code, Section 981(a)(1)(C) and Title 28, United States
                            Code, Section 2461(c)

      4.     The allegations contained in counts five through twenty-eight are

hereby re-alleged and incorporated by reference for the purpose of alleging

forfeitures pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title

28, United States Code, Section 2461(c).

      5.     Upon conviction of the offenses in violation of Title 18, United States

Code, Section 670, set forth in counts five through twenty-eight of this indictment,

defendant

                         PATRICK CHARLES BISHOP

                                          27
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 28 of 29



shall forfeit to the United States of America, pursuant to Title 18, United States

Code, Section 981(a)(1)(C), and Title 28, United States Code, Section 2461(c), any

property, real or personal, which constitutes or is derived from proceeds traceable to

the offenses. The property to be forfeited includes the value of pre-retail medical

products obtained in violation of Title 18, United States Code, Section 670,

including but not limited to a money judgment in the amount of $608,920.

      6.     If any of the property described above, as a result of any act or omission

of the defendant:

             a.     cannot be located upon the exercise of due diligence;

             b.     has been transferred or sold to, or deposited with, a third party;

             c.     has been placed beyond the jurisdiction of the court;

             d.     has been substantially diminished in value; or

             e.     has been commingled with other property which cannot be

                    divided without difficulty,

the United States of America shall be entitled to forfeiture of substitute property

pursuant to Title 21, United States Code, Section 853(p), as incorporated by Title

18, United States Code, Section 982(b)(1), and Title 28, United States Code, Section

2461(c).




                                          28
     Case 2:20-cr-00258-KOB-GMB Document 1 Filed 08/25/20 Page 29 of 29



A TRUE BILL

/s/ Electronic Signature

FOREPERSON OF THE GRAND JURY


                                   PRIM F. ESCALONA
                                   United States Attorney

                                   /s/ Electronic Signature

                                   WILLIAM R. CHAMBERS
                                   Assistant United States Attorney




                                    29
